          Case 1:18-cr-00802-CM Document 164 Filed 03/06/20 Page 1 of 1


                       LAW OFFICE OF SAM A. SCHMIDT
                              115 BROADWAY SUITE 1704 ,                c        ,       ::    ,.: •     ~ ,,., "·:.-•-~ ~•• ""•••-"~ • •   -       • ,,

                                NEW YORK ) N.Y. 10006 :,~ .._H,        s1 ,,I ·•.·
                                                          •· ,'.. J· ..-~
                                                                     ,_,,                      .J._.,
                                                                                                              1
                                                                                                         'l _l{                                      11
                                                                       1'I ~ ,
                                     (212) 346-4666
                                FAc~1M1LE(2~2)346-466s
                                                        ;
                                                              Ii r;ocu1v:rd,T
                                                                        .
                                                                                                                                                     J
                                                              11 ::::..ECTf..ONiCALLY                                                rr:,:.=n
                                                                                                                                    I '
                                 e-mad lawschm1dt@aol.com

                                                              ii ;; CC #:
                                                               H   ~       '.       ~        -~-r ... ,.-,,                   3 //,I (7'T'~cr--~i•
                                                                                                                                     ') ~  'l r,     p
Sam A. Schmidt, Esq.                                           ii_,.                ...:__;-!&,'....1.,.....1:!. . /:
                                                                                                                        ••   • -    •--                  I




Hon. Colleen McMahon
United States District Court
Southern District ofNew York
500 Pearl Street
New York, NY 10007

       Re: United States v. Victor Hidalgo-Mendoza
           18 Cr. 802 (CM)

Dear Honorable Chief Judge McMahon:

      On January 3, 2020, Mr. Hidalgo entered a plea of guilty before a magistrate
judge. April 6, 2020 was set as a control date. I am scheduled to be out of town on
vacation from March 30 to April 13, 2020. I am requesting that Mr. Hidalgo's
sentence be adjourned to a date on or after May 18, 2020. The government has no
objection to this request.

       Thank you for your Honor's consideration.


                                                             Sincerely,
                                                                   /s/

                                                             Sam A. Schmidt
